Title: Anno Domini 1766: 1766. January 1st. Wednesday.
From: Adams, John
To: 


       Severe cold, and a Prospect of Snow.
       We are now upon the Beginning of a Year of greater Expectation than any, that has passed before it. This Year brings Ruin or Salvation to the British Colonies. The Eyes of all America, are fixed on the British Parliament. In short Britain and America are staring at each other.—And they will probably stare more and more for sometime.
       
       At Home all day. Mr. Joshua Hayward Jur. dined with me. Town Politicks, the Subject. Drank Tea Dr. Tufts here in the Afternoon, American Politicks the Subject. Read, in the Evening a Letter from Mr. Du berdt our present Agent to Ld. Dartmouth, in which he considers three Questions. 1st. Whether in Equity or Policy America ought to refund any Part of the Expence of driving away the French in the last War? 2d. Whether it is necessary for the Defence of the British Plantations, to keep up an Army there? 3d. Whether, in Equity, the Parliament can tax Us? Each of which he discusses like a Man of Sense, Integrity and Humanity, well informed in the Nature of his Subject. In his Examination of the last Question he goes upon the Principle of the Ipswich Instructions, vizt. that the first Settlers of America, were driven by Oppression from the Realm, and so dismembered from the Dominions, till at last they offered to make a Contract with the Nation, or the Crown, and to become subject to the Crown upon certain Conditions, which Contract, Subordination and Conditions were wrought into their Charters, which give them a Right to tax themselves. This is a Principle which has been advanced long ago. I remember in the Tryal of the Cause at Worcester between Governor Hopkins of Rhode Island and Mr. Ward one of the Witnesses swore that he heard Governor Hopkins, some Years before, in a Banter with Coll. Amy, advancing that We were under no subjection to the British Parliament, that our Forefathers came from Leyden &c.—and indeed it appears from Hutchinsons History, and the Massachusetts Records, that the Colonies were considered formerly both here and at Home, as Allies rather than Subjects. The first Settlement certainly was not a national Act, i.e. not an Act of the People nor the Parliament. Nor was it a national Expence. Neither the People of England, nor their Representatives contributed any thing towards it. Nor was the Settlement made on a Territory belonging to the People nor the Crown of England.
       Query. How far can the Concern the Council at Plymouth had, in the first Settlement, be considered as a national Act? How far can the Discoveries made by the Cabots, be considered as an Acquisition of Territory to the Nation or the Crown?—and Q. whether the Council at Plymouth or the Voyages of the Cabots, or of Sir Walter Rawleigh &c. were any Expence to the Nation?
       In the Paper there are also, Remarks on the Proceedings of Parliament relating to the stamp Act taken from the London Magazine Septr. 1765. This remarker says, as a great Number of new Offences, new Penalties, and new offices and officers, are by this Act created, We cannot wonder at its being extreamly disgustful to our Fellow Subjects in America. The patient and long suffering People of this Country would scarcely have born it at once—they were brought to it by Degrees—and they will be more inconvenient in America than they can be in England.
       The Remarker says further, that the design of one Clause in the Stamp Act, seems to be, that there shall be no such Thing as a practising Lawyer in the Country, the Case of the Saxons. This design he says ludicrously, by compelling every man to manage and plead his own Cause, would prevent many delays and Perversions of Justice, and so be an Advantage to the People of America. But he seriously doubts whether the Tax will pay the Officers. People will trust to Honour, like Gamesters and Stockjobbers. He says he will not enter into the Question, whether the Americans are right or wrong in the Opinion they have been indulged in ever since their Establishment, that they could not be subjected to any Taxes, but such as should be imposed by their own respective Assemblies. He thinks a Land Tax the most just and convenient of any—an Extension of the British Land Tax to the American Dominions. But this would have occasioned a new Assessment of the improved Value of the Lands in England as well as here, which probably prevented the Scheme of a Land tax, for he hopes, no View of extending the corruptive Power of the Ministers of the Crown had any Effect.
       It is said at N. York, that private Letters inform, the great Men are exceedingly irritated at the Tumults in America, and are determined to inforce the Act. This irritable Race, however, will have good Luck to inforce it. They will find it a more obstinate War, than the Conquest of Canada and Louisiana.
      